Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/27/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the first signal” in “mixing the first signal …”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the one or more components” in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the device under test” in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the device under test” in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the device under test” in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the device under test” in “the system mixing …”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the device under test” in claim 11,13. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the device under test” in claim 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the device under test” in claim 11. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,6,9,10,12,15,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Patent No.: 7978008) in view of Z0lfaghari et al (US Patent No.: 8194785).
Claim 1, Ito et al discloses
generating a frequency signal (Fig. 3, label envelope detector. Col. 6, lines 3-10 discloses “The same signal is inputted to the delay circuit 1 and the envelope detector 11. The signal may be varied in terms of, for example, a digital or analog form, or a frequency.” Col. 9, lines 1-10 discloses 41 is described in Fig. 1, label 11.);
 filtering the frequency signal to produce a first filtered signal and a second filtered signal (Fig. 3, label 42,44 outputs the first and second filtered signal.); 
	transmitting the second filtered signal to a device (Fig. 3, label peak hold receives the second filtered signal.);
	mixing the first signal with an output signal received from the device to produce a mixed signal (Fig. 3, label 43 mixes the first signal with an output from peak hold).
	Ito et al discloses an envelope detector (Fig. 3, label 41) but fails to disclose the envelope detector includes a digital to analog converter.
	Zolfaghari et al discloses an envelope detector including a digital to analog converter to output an envelope signal (Fig. 9, label 120 as the envelope detector and label 130 as the digital to analog converter with delay 124.). It would be obvious to one skilled in the art before the effective filing date to substitute one well known element of an envelope detector as disclosed by Ito et al with another envelope detector with digital to analog converter as disclosed by Zolfaghari et al so to yield predictable results of outputting an enveloped signal.
	Claim 3, Ito et al discloses the one or more components include a center frequency component and a frequency band component (Col. 6, lines 3-10 discloses the input signal to envelope detector 11 or 41 is a frequency signal, which indicates the signal includes a center frequency and frequency band.), wherein the frequency band component is associated with the center frequency component (Fig. 3, label 41 outputs an enveloped frequency signal, which indicates such signal includes bandwidth with center frequency dependent on the envelope detector.).
	Claim 6, Ito et al discloses the first filtered signal is filtered by low pass filter (Fig. 3, label LPF) and the second filtered signal is filtered by a high pass filter (Fig. 3, label HPF).
	Claim 9, Ito et al disclose the first filtered signal is a mega-hertz frequency range and the second filtered signal is in a giga-hertz frequency range (Fig. 3, label LPF outputs the signal portion of the enveloped output in the lower frequency range, wherein a lower frequency range can be in mega-hertz range. Fig. 3, label HPF outputs the signal portion of the enveloped output in the higher frequency range, which can be in giga-hertz range. Col. 6, lines 3-10 discloses the input signal to the envelope detector can be an RF signal which indicates the signal can include mega-hertz and giga-hertz range portions.)
Claim 10, Ito et al discloses
a storage medium (Col. 13, lines 5-22), the storage medium being coupled to a processor (Col. 13, lines 5-22);
the processor generating a frequency signal (Fig. 3, label envelope detector. Col. 6, lines 3-10 discloses “The same signal is inputted to the delay circuit 1 and the envelope detector 11. The signal may be varied in terms of, for example, a digital or analog form, or a frequency.” Col. 9, lines 1-10 discloses 41 is described in Fig. 1, label 11.);
 the system filtering the frequency signal to produce a first filtered signal and a second filtered signal (Fig. 3, label 42,44 outputs the first and second filtered signal.); 
	the system transmits the second filtered signal to a device (Fig. 3, label peak hold receives the second filtered signal.);
	the system mixing the first signal with an output signal received from the device to produce a mixed signal (Fig. 3, label 43 mixes the first signal with an output from peak hold).
	Ito et al discloses an envelope detector (Fig. 3, label 41) but fails to disclose the envelope detector includes a digital to analog converter.
	Zolfaghari et al discloses an envelope detector including a digital to analog converter to output an envelope signal (Fig. 9, label 120 as the envelope detector and label 130 as the digital to analog converter with delay 124.). It would be obvious to one skilled in the art before the effective filing date to substitute one well known element of an envelope detector as disclosed by Ito et al with another envelope detector with digital to analog converter as disclosed by Zolfaghari et al so to yield predictable results of outputting an enveloped signal.
Claim 12, Ito et al discloses the one or more components include a center frequency component and a frequency band component (Col. 6, lines 3-10 discloses the input signal to envelope detector 11 or 41 is a frequency signal, which indicates the signal includes a center frequency and frequency band.), wherein the frequency band component is associated with the center frequency component (Fig. 3, label 41 outputs an enveloped frequency signal, which indicates such signal includes bandwidth with center frequency dependent on the envelope detector.).
	Claim 15, Ito et al discloses the first filtered signal is filtered by low pass filter (Fig. 3, label LPF) and the second filtered signal is filtered by a high pass filter (Fig. 3, label HPF).
	Claim 17, Ito et al disclose the frequency signal is a complex waveform that is provided to the device under test (Fig. 3, label 45 as the device under test, frequency signal input into label 41 is an RF signal, which indicates the signal is a complex waveform), wherein the device under test is at least one of a phase encoded communication system, RF test equipment, cryogenic electronic device or semiconductor device (Fig. 3, label peak hold, wherein is a circuit which indicates a semiconductor device (Col. 10, lines 11-16).
	Claim 18, Ito et al discloses 
	a processor generates a frequency signal (Fig. 3, label 41, Col. 13, lines 5-22);
one or more first filters to produce a first filtered signal and a second filtered signal (Fig. 3, label 42,44);
an interface to transmit the second filtered signal to a device (Fig. 3, label connection between 44 and 45 as the interface and label 45 as the device receiving the output from label 44 (second filtered signal).); 
	a mixer to mix the first signal with an output signal received from the device to produce a mixed signal (Fig. 3, label 43 mixes the first signal with an output from peak hold).
Ito et al discloses a processor includes envelope detector (Fig. 3, label 41) but fails to disclose the processor is a field programmable gate array (FPGA) that feeds digital signals to a digital analog converter, wherein the DAC generates the frequency signal.
	Zolfaghari et al discloses a field programmable gate array (FPGA) (Col. 5, lines 30-55) that feeds digital signals to a digital analog converter (Fig. 9, label 102,120,124 feeds digital signals to the digital to analog converter, wherein the processor includes an envelope detector, label 120), wherein the DAC generates the frequency signal. (Fig. 9, label 130 outputs the frequency signal or enveloped signal.). It would be obvious to one skilled in the art before the effective filing date to substitute one well known element of an envelope detector as disclosed by Ito et al with another envelope detector with digital to analog converter as disclosed by Zolfaghari et al so to yield predictable results of outputting an enveloped signal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10924193. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than the claims of the patent, hence anticipates the invention as recited in the patent.

Allowable Subject Matter
Claims 2,4-5,7-8,11,13-14,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655